                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

UNITED STATES OF AMERICA

VS.                               CASE NO: 2:18-cr-182-FtM-29MRM

MAIKEL FUENTES-RODRIGUEZ




                          OPINION AND ORDER

        This matter comes before the Court on defendant’s Motion to

Suppress (Doc. #31) filed on January 4, 2019.    The United States’

Response in Opposition (Doc. #40) was filed on January 18, 2019.

The Court held an evidentiary hearing on January 31, 2019.         For

the reasons set forth below, the Motion to Suppress is granted.

           I.   Arrest of Defendant and Protective Sweep Of Room

  A. Factual Findings

        On and before July 24, 2018, officers of the Lee County

Sheriff’s Office Fugitive Warrants Unit had multiple active felony

arrest warrants for defendant Maikel Fuentes-Rodriguez.       These

included a felony arrest warrant from Lee County, Florida charging

fraudulent use of a credit card, Government’s Exhibit 1e, and four

arrest warrants for violations of probation, Government’s Exhibit

1a-d.     Officers in the Fugitive Warrants Unit had an address in

Lehigh Acres and an address in Fort Myers, Florida for defendant.

On July 24, 2018, the officers went to the Lehigh Acres address to
look for defendant, and were told he was not there.                     The officers

“received information” that defendant was at 1955 Maravilla in

Fort Myers, Florida.           The information was not further described

at the evidentiary hearing.

       About    six   Fugitive       Warrants     Unit   officers      went   to    1955

Maravilla, the location of the Merlis Beauty Salon, arriving

between 8 a.m. and 8:30 a.m.               The beauty shop was closed at the

time.        This   location    is    a   single    story,     block    construction

building which mostly houses the commercial beauty salon.                          There

is a room in the back which can be accessed from a back door

without going through the beauty salon.                  Access to this room is

made    by   entering   an     exterior     door    depicted    on     the    right    in

Defendant’s Exhibit B, walking through a small utility area, and

then turning right through an interior door into a windowless room

which was estimated to be about eight feet by eight feet.                             See

Defendant’s Exhibits B, C, D, H, O.                  Defendant was residing in

this room.      The area around the exterior back door of the salon

is not visible from anywhere in the room.

       Upon arrival at the beauty salon, Detective Justin Gallant of

the Fugitive Warrants Unit went to the front door, while the other

officers went to the back door.             The government failed to call any

witness who had first-hand knowledge of the events at the back

door.    According to Detective Gallant, officers knocked on the

back door depicted on the right in Defendant’s Exhibit B.                              It



                                          - 2 -
appears from the testimony of Detective Gallant that defendant

opened the back door in response to the knock and was arrested

without incident either in the threshold of that door or just

outside that door.    Deputy Gallant arrived at the back area within

thirty seconds of hearing the arrest, and observed defendant in

custody and handcuffed standing outside the back door.          None of

the officers entered into defendant’s room during the arrest

process.

      While some officers were completing the arrest of defendant

and verifying that the warrants were still active, Detective

Gallant and “the rest of our unit” entered the salon building and

then entered defendant’s room to conduct a protective sweep.

Detective Gallant testified that this was standard procedure, and

the officers had no prior information or any contemporaneous

evidence that anyone else was in the room.

      The record was not developed at the evidentiary hearing about

the conduct of any officer other than Detective Gallant during the

protective sweep.    Detective Gallant testified that the room was

unlocked, but he could not remember if the door was closed.

Detective Gallant entered the room and conducted a brief protective

sweep to ensure there was no one inside the room who could pose a

threat to the officers.      Detective Gallant looked under the bed

and   unzipped   a   large   enclosed    clothing   rack   (depicted   in

Government’s Exhibit 2j), the only two locations in the room which



                                 - 3 -
were capable of hiding a person.             No one was found, but Detective

Gallant observed various items in plain view, including multiple

gift or credit cards, two computers, a credit card reader/encoder,

and a pill bottle.          The only item Detective Gallant touched or

moved was the zipper to open the clothing rack.                        Government’s

Exhibit    2j.       The    items    Detective       Gallant     saw    were     later

photographed       by      someone     other     than      Detective          Gallant.

Government’s Exhibits 2a-m.

     The    protective       sweep    took     about    thirty     seconds,         then

Detective Gallant (and presumably the other officers) left the

room,   went     outside,   and     informed   his     lieutenant      what    he   had

observed in the room.             Detective Gallant did this because he

believed there was probably illegal activity going on.                    Detective

Gallant took his lieutenant back into the room and physically

showed him what he had observed.

  B. Conclusions of Law

     The arrest of defendant did not violate the Fourth Amendment.

Officers properly approached an exterior door, knocked, received

an answer, and arrested defendant pursuant to state arrest warrants

which were currently active.            See Florida v. Jardines, 569 U.S.

1, 8 (2013); United States v. Maxi, 886 F.3d 1318, 1326-28 (11th

Cir. 2018).

     The initial entry into the room during or immediately after

the arrest is not so simple.          The government argues that the valid



                                       - 4 -
arrest warrants authorized entry into defendant’s room.     (Doc.

#40, pp. 9-11).   The Eleventh Circuit has recently summarized the

relevant legal principles:

          “‘[F]or Fourth Amendment purposes, an arrest
          warrant founded on probable cause implicitly
          carries with it the limited authority to enter
          a dwelling in which the suspect lives when
          there is reason to believe the suspect is
          within.’” United States v. Bervaldi, 226 F.3d
          1256, 1263 (11th Cir. 2000) (quoting Payton v.
          New York, 445 U.S. 573, 603, 100 S.Ct. 1371,
          1388, 63 L.Ed.2d 639 (1980)). To enter a
          residence to execute an arrest warrant, a law
          enforcement officer must have a reasonable
          belief: (1) “that the location to be searched
          is the suspect’s dwelling,” and (2) “that the
          suspect is within the residence at the time of
          entry.” United States v. Magluta, 44 F.3d
          1530, 1535 (11th Cir. 1995); see also
          Bervaldi, 226 F.3d at 1263.

          In undertaking this two-part inquiry, we
          consider the totality of the circumstances
          known to the officer at the time the warrant
          is executed and are guided by “common sense
          factors.” Bervaldi, 226 F.3d at 1263; Magluta,
          44 F.3d at 1535. Officers may make reasonable
          inferences and presumptions based on the time
          of day or observations at the scene, and these
          presumptions can be rebutted only by evidence
          to the contrary. Magluta, 44 F.3d at 1535-36.
          Thus, it is reasonable, for example, to infer
          that a person is at home asleep at 7:30 a.m.
          or that a person is at home when his vehicle
          is parked outside or when he has a visitor.
          Id. at 1535, 1538.

          If officers have made such presumptions and
          have a reasonable belief that a suspect is
          present somewhere on the premises, they may
          search the entire premises of a residence,
          until the suspect is found. Maryland v. Buie,
          494 U.S. 325, 332-33, 110 S.Ct. 1093, 1097,
          108 L.Ed.2d 276 (1990). Moreover, if the



                               - 5 -
          initial entry into the suspect’s residence is
          lawful, the officers are permitted to seize
          any contraband in plain view within the
          residence. United States v. Smith, 459 F.3d
          1276, 1290 (11th Cir. 2006).

United States v. Williams, 871 F.3d 1197, 1201 (11th Cir. 2017).

The reasonableness of the officers’ beliefs is evaluated based on

“the facts and circumstances within the knowledge of the law

enforcement agents ... when viewed in totality.”      United States

v. Bennett, 555 F.3d 962, 965 (11th Cir. 2009).

     If a factual predicate had been established, these principles

would cover most of the post-arrest police conduct in this case.

The record, however, fails to establish a factual basis to support

the application of these principles.

     First, there was no evidence produced at the evidentiary

hearing that the officers had a reasonable belief that the location

to be searched was defendant’s residence.         Detective Gallant

simply testified that on July 24, 2018, the officers were told

defendant was at that address.    Nothing in the record suggests

that the officers had a belief, reasonable or otherwise, that this

address or any part of it was defendant’s residence at the time

they went to the location.

     Second, there was no evidence produced at the evidentiary

hearing that the officers had a reasonable belief that defendant

was within the residence at the time.     All the record shows is

that the officers were told by an unknown someone(s) that defendant



                              - 6 -
was “at” the address, but there are no facts and circumstances

which suggest such information should be credited.

     Third, and most importantly, there was no evidence produced

at the evidentiary hearing that any officer actually entered the

room defendant was using as his residence to make the arrest.

Without an entry, this line of cases is simply irrelevant to the

subsequent post-arrest entry into the room.

     The government also justifies the entry into the room as a

valid protective sweep.   In Maryland v. Buie, 494 U.S. 325 (1990)

the Court first rejected the position that “police should be

permitted to conduct a protective sweep whenever they make an in-

home arrest for a violent crime.”      Id. at 330.   The Court then

recognized two scenarios in which a protective sweep is justified:

          We also hold that as an incident to the arrest
          the officers could, as a precautionary matter
          and without probable cause or reasonable
          suspicion, look in closets and other spaces
          immediately adjoining the place of arrest from
          which an attack could be immediately launched.
          Beyond that, however, we hold that there must
          be articulable facts which, taken together
          with the rational inferences from those facts,
          would warrant a reasonably prudent officer in
          believing that the area to be swept harbors an
          individual posing a danger to those on the
          arrest scene.

Buie, 494 U.S. at 334.    If a protective sweep is authorized, its

scope is limited:

          We should emphasize that such a protective
          sweep, aimed at protecting the arresting
          officers, if justified by the circumstances,



                               - 7 -
             is nevertheless not a full search of the
             premises, but may extend only to a cursory
             inspection of those spaces where a person may
             be found. The sweep lasts no longer than is
             necessary to dispel the reasonable suspicion
             of danger and in any event no longer than it
             takes to complete the arrest and depart the
             premises.

Buie, 494 U.S. at 335–36 (footnote omitted); see also Williams,

871 F.3d at 1202.      In the course of a lawful protective sweep,

officers are “free to seize any evidence they discovered in plain

view within the proper scope of the protective sweep.” United

States v. Tobin, 923 F.2d 1506, 1513 (11th Cir. 1991) (en banc).

     Here,    the   record   establishes   that   defendant   was   either

arrested outside the salon building, or in the threshold of the

exterior back door to the salon building.         This threshold is not

the threshold to defendant’s room, which was several feet beyond

through a utility area.        Defendant’s Exhibits C, D, H.         Thus,

defendant’s room was not a “space[] immediately adjoining the place

of arrest from which an attack could be immediately launched.”

Buie, 494 U.S. at 334; see also United States v. Scott, 517 Fed.

App’x 647, 649 (11th Cir. 2013) (“Given that Mr. Scott was arrested

outside of his home, the officer’s subsequent protective sweep of

his home was not justified under Buie absent reasonable suspicion

that there were dangerous individuals in the home.”); United States

v. Archibald, 589 F.3d 289, 298 (6th Cir. 2009) (“The protective

sweep also did not occur within the area immediately adjoining the




                                  - 8 -
place of arrest . . . . Here, the officers swept not just the room

‘immediately adjoining’ the doorway, i.e., the living room, but

also the kitchen and upstairs bedroom.”); United States v. Porter,

2018 WL 4214189, *11 (M.D. Ala. Aug. 9, 2018) (finding evidence

should be suppressed because government failed to show the area of

the   search   was   ‘immediately    adjoining’    place    of   defendant’s

arrest).   Therefore, a protective sweep was only authorized if

there were “articulable facts which, taken together with the

rational inferences from those facts, would warrant a reasonably

prudent officer in believing that the area to be swept harbors an

individual posing a danger to those on the arrest scene.”             Buie,

494 U.S. at 334.

      It is undisputed that the officers had no such reasonable

suspicion in this case.      The officers had no prior information

that another person was with defendant or in the room.                   The

officers developed no evidence during their time at the location

that another person existed.         Given the physical layout of the

beauty salon and the back room, no one in the room had a sight

line which enabled them to see the back door area where the

officers were arresting defendant.          Additionally, the room had no

windows from which a person could make any observations or pose

any   threat    to   the   officers     during     the     arrest   process.

Accordingly, the protective sweep in this case was unlawful under

the Fourth Amendment.



                                    - 9 -
       As    to   the    walk   through     by   the   Fugitive      Warrants       Unit

lieutenant, there was no search warrant and therefore there is a

presumption       that     it   was   unlawful.        The   government       has   not

identified any exception to the warrant requirement which would

justify this second entry and the observations made.                        Therefore,

this entry and any observations made were also in violation of the

Fourth Amendment.

       The   Court      suppresses    the   observations      made     by    Detective

Gallant (and any other officers present) during the protective

sweep and the observations made by the lieutenant during re-entry

into the room immediately following the protective sweep.                      Murray

v. United States, 487 U.S. 533, 536 (1988) (“The exclusionary rule

prohibits introduction into evidence of ... testimony concerning

knowledge acquired during an unlawful search.”).

                  II.      Additional “Walk Through” By Detective

  A. Factual Findings

       The Fugitive Warrants Unit lieutenant contacted the Economic

Crimes Unit of the Sheriff’s Office while officers watched the

door and kept the room secure.              Near 10:00 a.m. Detective Carmelo

Bari    arrived      and    interviewed      Detective       Gallant    as    to    his

observations in the room.              Detective Bari instructed Detective

Gallant to prepare a written statement, and Detective Gallant went

to his police vehicle and prepared a short typed statement as to

what he considered his pertinent activities and observations.



                                       - 10 -
     Before obtaining any search warrant, Detective Bari conducted

a “walk through” of the room to further investigate and verify or

confirm the location of the room and the location of the items

seen by Detective Gallant in plain view.               Detective Bari testified

that given the different experiences of the fugitive warrants

officers and his own experience, he wanted to make sure everything

he was drafting in his search warrant affidavit was based on his

personal knowledge.          Detective Bari testified that he was the

affiant on the search warrant affidavit, and that the information

provided     for    the    search     warrant    was     based   upon   his   own

observations.       His personal observations included Vanilla gift

cards, items found inside an unzipped clothes rack, a large credit

card reader and encoder sticking out of a bag, multiple electronic

devices, and cell phones.

  B. Conclusions of Law

     For the reasons stated above, the original protective sweep

and the lieutenant’s walk-through were unlawful under the Fourth

Amendment.     The second walk-through by Detective Bari was also

made without benefit of a search warrant, and is presumed to be

unlawful.      The government has identified no exception to the

warrant     requirement       which    would     apply     to    this   conduct.

Accordingly,       the    Court   finds   that   this     second   walk-through

violated the Fourth Amendment, and any observations made by the

detective are suppressed.           Murray, 487 U.S. at 536.



                                      - 11 -
                      III.        Search Warrant and Affidavit

     A. Findings of Fact

       On July 24, 2018, at 11:18 a.m. Detective Bari submitted an

Affidavit (Doc. #31-1) for a search warrant from a state court

judge by electronic transmission.                The Affidavit stated that

Detective Bari had probable cause to believe that Florida laws

prohibiting the “Use of scanning device, skimming device, or re-

encoder to defraud; possession of skimming device, controlled by

817.625(1d), of the Florida State Statutes” were being violated.

Detective Bari also asserted he had probable cause to believe that

property     connected      with    these   crimes   was    currently   at   the

“Northwest room of the business Merlis Beauty Salon 1955 Maravilla

Ave Fort Myers FL 33901.”            The Affidavit identified the property

to                         be                     seized                     as:




In    the   section   of    the    Affidavit    captioned   “Probable   Cause,”

Detective Bari stated:




                                       - 12 -
As defendant correctly points out (Doc. #31, p. 2), the Affidavit

did not state the date these events occurred.

     On   July   24,   2018,   at   11:26    a.m.   the   state   court   judge

authorized a Search Warrant of the Northwest room of the business

Merlis Beauty Salon 1955 Maravilla Ave Fort Myers, Fl 33901 1 for

the property sought in the Affidavit.          The state judge found:




     1 The Motion to Dismiss asserts that “the search warrant was
directed to the entire business premises,” (Doc. #31, p. 1), but
this is inaccurate. The Search Warrant states:




                                    - 13 -
(Doc. #31-1).

      On July 24, 2018 at approximately 12 p.m. the LCSO deputies

served the Search Warrant at Merlis Beauty Salon, seizing various

items.     The next day Detective Bari obtained a second search

warrant to access the computers seized from the room pursuant to

the first search warrant.

  B. Conclusions of Law

      Defendant raises the following grounds for suppression:                     (1)

the Search Warrant was facially deficient because the absence of

the date of the events in the Affidavit precludes a finding of

probable    cause    (and       no   good    faith   analysis   can     salvage   the

Affidavit); (2) the Search Warrant was based on a prior invalid

warrantless entry and search of the premises (which was not within

the   parameters     of     a    legitimate      protective     sweep);    and    (3)

observations made by the officers during the initial entry must be

suppressed    (and    stricken        from    the    Search   Warrant    Affidavit)

because the entry was not a valid protective sweep.                      (Doc. #31,

pp. 3-7.)

      The information supporting the government’s application for

a search warrant must be timely because probable cause must exist

at the time the warrant issues.                United States v. Bervaldi, 226




                                        - 14 -
F.3d 1256, 1264 (11th Cir. 2000).        “[S]taleness is an issue that

courts must decide by evaluating the facts of a particular case

....”     United States v. Domme, 753 F.2d 950, 953 (11th Cir. 1985).

Courts consider “the length of time” as well as “the nature of the

suspected crime (discrete crimes or ongoing conspiracy), habits of

the accused, character of the items sought, and nature and function

of the premises to be searched.”          Bervaldi, 226 F.3d at 1265

(citation and internal quotation marks omitted).         “There is no

particular rule or time limit for when information becomes stale.”

Id.; see also United States v. Touset, 890 F.3d 1227, 1237–38 (11th

Cir. 2018).

     While there is no date set forth in the Affidavit as to when

the event occurred, the Affidavit is not silent as to a time frame

for the events.      The Affidavit states that defendant has been

residing in the back room for three weeks (Doc. #31-1, p. 10) and

refers to property “currently” being at the salon.          Given the

nature of the suspected offense, if the Court were allowed to

consider the facts set forth in the Affidavit, it would conclude

the information was not stale and did provide probable cause.

        But virtually all of the factual information set forth in the

Affidavit which establishes the probable cause is the direct

product of violations of defendant’s Fourth Amendment rights.

Without the initial protective sweep, and the two subsequent walk-

throughs, there would be no information at all as to the contents



                                - 15 -
of defendant’s room, and thus no probable cause.   See United States

v. Parker, 600 F. Supp. 2d 1251, 1261 (M.D. Fla. 2009) (suppressing

evidence obtained as a result of a search warrant when probable

cause for the warrant was based on prior illegal protective sweep);

see also United States v. Neth, 2010 WL 1257695, *4 (M.D. Fla.

Mar. 30, 2010) (“[W]here evidence is seized pursuant to a search

warrant issued in reliance on information obtained during a prior

illegal warrantless search, the good faith exception does not

apply.” (citing United States v. McGough, 412 F.3d 1232, 1236-40

(11th Cir. 2005)).

     Accordingly, it is hereby

     ORDERED:

     Defendant’s Motion to Suppress (Doc. #31) is GRANTED.      All

observations made by officers in defendant’s room on July 24, 2018

are suppressed; all items seized pursuant to the Search Warrant of

the same date are suppressed; and all items relating to the

contents of the computers seized pursuant to a second search

warrant are suppressed.

     DONE and ORDERED at Fort Myers, Florida, this     5th   day of

February, 2019.




Copies:



                              - 16 -
Counsel of Record




                    - 17 -
